

116 HR 9032 IH: Stop China’s Heinous Exploitation and Malicious Espionage Against Congressional Access Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9032IN THE HOUSE OF REPRESENTATIVESDecember 18, 2020Mr. Murphy of North Carolina (for himself, Mr. Johnson of South Dakota, Mr. Banks, and Mr. Abraham) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Sergeants at Arms of the House of Representatives and the Senate to develop an interagency plan to identify certain congressional employees with connections to the Chinese Communist Party and intent to engage in certain unlawful activities, and for other purposes.1.Short titleThis Act may be cited as the Stop China’s Heinous Exploitation and Malicious Espionage Against Congressional Access Act or the SCHEME Against Congressional Access Act.2.Congressional employees with Chinese Communist Party connections and intent to engage in unlawful activities(a)FindingsCongress finds the following:(1)The Chinese Communist Party has an explicit and subversive interest in gaining access to and influence over U.S. political activity. (2)In a July 2020 speech, Director of the Federal Bureau of Investigations Chris Wray said that Beijing is engaged in a highly sophisticated malign foreign influence campaign with efforts that involve subversive, undeclared, criminal, or coercive attempts to sway our government’s policies, distort our country’s public discourse, and undermine confidence in our democratic processes and values.(3)There have been several instances and investigations of Chinese operatives developing extensive ties and employment with U.S. elected officials, both senior and junior. (4)These same operatives, mostly Chinese nationals, have been deployed to infiltrate political operations by the main civilian spy agency of their home country as a means to gain influence over decision-makers and gain access to classified information. (5)These instances demonstrate a devoted strategy of China that takes years, or sometimes decades, to knowingly gain access, influence, or information.(6)To protect classified information and prevent seditious influence over elected officials, Congress must act to develop stronger oversight with respect to the foreign involvement of covered individuals.(b)Plan for background assessmentsNot later than 90 days after the date of the enactment of this Act, the Sergeant at Arms of the House of Representatives and the Sergeant at Arms of the Senate shall jointly—(1)consult with the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of State regarding potential unlawful activity engaged in by covered individuals to the advantage of the Chinese Communist Party; and(2)in consultation with the Directors and Secretary specified in paragraph (1), develop an interagency plan to assess the background of each covered individual to determine whether—(A)the covered individual has a connection to the Chinese Communist Party or any element thereof (including connections resulting from citizenship, military service, or personal travel); and(B)the covered individual intends to engage in unlawful activity to the advantage of the Chinese Communist Party.(c)Assessment outcomes(1)NotificationIf, as the result of an assessment conducted pursuant to the plan developed under subsection (b)(2), the Sergeant at Arms concerned determines that a covered individual meets both of the criteria specified in such subsection, the Sergeant at Arms concerned shall notify the head of the employing office for the covered individual.(2)OutcomeUpon receipt of a notification under paragraph (1), the head of the employing office for the covered individual shall—(A)immediately terminate the employment of the covered individual; and(B)if the covered individual is not under investigation by the Director of the Federal Bureau of Investigation, refer the covered individual to such Director for appropriate investigation.(d)ReportNot later than one year after the date on which the plan under subsection (b)(2) is developed, and annually thereafter, the Sergeant at Arms of the House of Representatives and the Sergeant at Arms of the Senate shall jointly submit to the President and the congressional intelligence committees a report on any improvements to such plan made during the year covered by the report.(e)DefinitionsIn this section:(1)Congressional intelligence committeesThe term congressional intelligence committees has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(2)Covered employeeThe term covered employee means an employee of the House of Representatives or an employee of the Senate, as such terms are defined in subsection (a) of section 101 of the Congressional Accountability Act (2 U.S.C. 1301).(3)Employing officeThe term employing office has the meaning given such term in subsection (a) of section 101 of the Congressional Accountability Act (2 U.S.C. 1301), except such term does not include the entities listed in subparagraphs (D) or (E) of paragraph (9) of such subsection.(4)Sergeant at Arms concernedThe term Sergeant at Arms concerned means—(A)the Sergeant at Arms of the House of Representatives, with respect to assessments concerning an employee of the House of Representatives; and(B)the Sergeant at Arms of the Senate, with respect to assessments concerning an employee of the Senate.